







Exhibit 10.1


December 4, 2017


____________
____________


Dear ___________:
It is my pleasure to inform you that you will be a participant in the 2018
Knoll, Inc. Incentive Compensation Program.
We are counting on you to help us build on the positive momentum we created in
2017 across each of our business segments. We must strive to continue to gain
share, improve our profitability, target under-penetrated markets, expand our
reach into consumer and decorator channels and build a responsible and
technologically efficient infrastructure across all our businesses to position
Knoll for success in 2018 and beyond.
Your 2018 incentive payout will be based on your achievement of your individual
goals and Knoll’s achievement of its 2018 operating profit plan as follows:
--If Knoll achieves at least seventy-five percent (75%) of its 2018 operating
profit plan, you will qualify for a total target incentive payout of fifty
percent (50%) of your base salary.
--If Knoll achieves its 2018 operating profit plan but does not achieve one
hundred ten (110%) of plan, you will qualify for a total target incentive payout
of one hundred percent (100%) of your base salary.
--If Knoll exceeds its 2018 operating profit plan by one hundred ten percent
(110%), you will qualify for a total target incentive payout of one hundred
twenty percent (120%) of your base salary.
This award is subject to the approval of the Knoll, Inc. Board of Directors (or
appropriate committee of the Knoll, Inc. Board of Directors), which may exercise
discretion in adjusting your award up or down based on factors the Board of
Directors (or appropriate committee of the Knoll, Inc. Board of Directors) deems
appropriate, including Knoll’s performance relative to the industry, other
macroeconomic factors and your individual performance, but such award cannot
exceed one hundred twenty percent (120%) of your base salary in any event. You
must be employed by Knoll on the date this award is distributed in order to
receive this incentive.
I have great confidence in your ability to contribute to our success in 2018 and
look forward to being able to present you with your award in early 2019.
Thank you for all that you do for Knoll.
Sincerely,
__________________





